Exhibit 10.1


SECOND AMENDMENT TO
PLAINS AAP, L.P. CLASS B
RESTRICTED UNITS AGREEMENT


This Second Amendment to Plains AAP, L.P. Class B Restricted Units Agreement
(this “Amendment”) is entered into effective as of the 22nd day of March, 2018
by and between Plains AAP, L.P., a Delaware limited partnership (the
“Partnership”) and the undersigned individual (“Executive”).


RECITALS


WHEREAS, the Partnership and Executive have previously entered into that certain
Plains AAP, L.P. Class B Restricted Unit Agreement dated as of August 24, 2015
(such agreement being herein referred to as the “Class B Agreement”).


WHEREAS, the Partnership and Executive have previously entered into that certain
First Amendment to the Class B Agreement dated as of August 25, 2016 (the “First
Amendment”).


WHEREAS, Executive and the Partnership desire to enter into this Amendment for
the purpose of evidencing certain mutually beneficial amendments to the Class B
Agreement.


NOW, THEREFORE, in consideration of the mutual agreements set forth herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Partnership and Executive hereby agree that Section
2.2(b) of the Class B Agreement, as amended by the First Amendment, is hereby
deleted and replaced in its entirety as follows:


(b) Earned Units. The Partnership and Executive acknowledge and agree that the
Granted Units shall become Earned Units as follows:
1)
50% will become Earned Units when the MLP generates distributable cash flow
(“DCF”) per MLP Common Unit on a trailing four quarter basis equal to $1.90;

2)
25% will become Earned Units when the MLP generates DCF per MLP Common Unit on a
trailing four quarter basis equal to $2.10; and

3)
25% will become Earned Units when the MLP generates DCF per MLP Common Unit on a
trailing four quarter basis equal to $2.30.

For each of the above performance thresholds, the referenced DCF level will be
subject to adjustment as determined by the Chief Executive Officer of the
Company in his sole discretion to account for significant asset sales (and if at
such time the Executive is the Chief Executive Officer of the Company, the
determination as to whether there shall be any such adjustment shall be made by
the Board in its sole discretion). Once a Granted Unit has become an Earned Unit
pursuant to this Agreement, the Earned Unit shall remain an Earned Unit
thereafter until it either becomes a Vested Unit or is purchased by the
Partnership pursuant to the exercise of its Call Option.




--------------------------------------------------------------------------------




Except as amended by this Amendment and the First Amendment, the Class B
Agreement shall remain in full force and effect according to its terms. Any
capitalized term used herein but not defined shall have the meaning given such
term in the Class B Agreement.


[Signature page follows]


2



--------------------------------------------------------------------------------









Signature Page to
SECOND AMENDMENT TO
PLAINS AAP, L.P. CLASS B
RESTRICTED UNITS AGREEMENT
 


PARTNERSHIP:


Plains AAP, L.P.
By: Plains All American GP, LLC


By:___________________________
Name: Richard McGee
Title: Executive Vice President


EXECUTIVE:


______________________________
Willie Chiang






